Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action in merits.  Claims 1-16, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/19, 9/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2017/072211, filed on 1/23/17.

Invocation of 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first calculator configured to, a first updating unit configured to, a first determining unit configured to, in claim 1; a second calculator 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0125245 A1, Saitwal et al. (hereinafter Saitwal) in view of CN 104392468 Liu et al. (hereinafter Liu, see attached English translation).
As to claim 1, Saitwal discloses an image foreground detection apparatus, comprising: 
a first detector configured to perform foreground detection on each pixel of an input image (Figs 2-3; pars 1 0009, 0021, background detection/extraction with a background model), the first detector comprising: 
a first calculator configured to calculate a first difference between a pixel value of the pixel and sample values in a background model corresponding to a position where the pixel is located (Figs 2-4; pars 0021-0022, 0040, calculating a difference (distance) between pixels of the background model and the for each pixel in the image). 
Saitwal also teaches updating the background model based on the difference between the pixel value and sample values in the background model (Figs 2-4) but does not expressly teach when the number of sample values in the background model of the first difference less than or equal to a first threshold is greater than or equal to a second threshold, replace a pixel value of a sample value in the background model of which the 
Liu, in the same or similar field of endeavor, further teaches a first updating unit configured to, when the number of sample values in the background model of the first difference less than or equal to a first threshold is greater than or equal to a second threshold, replace a pixel value of a sample value in the background model of which the first difference is maximum with the pixel value of the pixel by a predetermined probability, to update the background model of the position where the pixel is located (Fig 1; pages 4-5, the background model M(x) with N samples (p1, p2, …, pN) being updated and the pixel value being assigned to the sample value with a maximum distance if # { SR(P(x))∩{P1, P2...PN P (x) is smaller than R, and Tom(x,y) being greater than N (second threshold), and the background pixel being updated at a probability of 1/Φ; where
SR(P(x)) being the number of samples of P(x) with distance less than R;

# { SR(P(x))∩{P1, P2...PN P (x) is number of samples M(x) within SR(P(x));  wherein R is a threshold (e.g. first threshold)); and 
a first determining unit configured to, when the number of sample values in the background model of the first difference less than or equal to the first threshold is less than the second threshold, determine the pixel as a foreground pixel (Fig 1; pages 4-5, the pixel being considered as a foreground pixel, when Tom(x,y) is less than N).  


As to claims 2-3, they recite similar limitations as claim 1 except for the technique recited in claim 1 being applied for neighboring or surrounding pixels. An ordinary skill in the art would understand and appreciate that Saitwal as modified’s teachings as cited in claim 1 are applicable to surrounding or neighboring pixels as well.  Rejection of claim 1 is therefore incorporated herein.

As to claim 4, Saitwal as modified discloses the apparatus according to claim 1, wherein the first detector further comprises: a third updating unit configured to update the first threshold at a predetermined period according to clarity of the input image (Liu: abstract, the update according to the selected time and continuously for removing the Ghost pixel (e.g. improving clarity); page 2, (3) removing noise etc.).  

As to claim 6, Saitwal as modified discloses the apparatus according to claim 1, wherein the input image comprises continuous a plurality of frames of input images (Liu: Fig 1; pages 3-5, pixels from k+1 frames), and the apparatus further comprises: a second detector configured to perform ghost detection on each of foreground pixels that are determined as being foreground pixels in the input images (Figs 1, 3; pages 3-5, the foreground detection being applied for detecting and removing ghost effect). Saitwal as 

As to claim 7, Saitwal as modified discloses the apparatus according to claim 6, wherein the first updating unit is further configured to update a background model of a position where the foreground pixel that is determined as being a ghost pixel is located (Liu: Fig 3, showing ghost removal performance; pages 3-5, the background model being updated for removing ghost pixel at foreground pixel point).  

As to claim 8, it encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 9, it is a method claim necessitated claim 1. Rejection of claim 1 is therefore incorporated herein.



As to claim 16, it is an apparatus encompassed claim 9 or apparatus claim 1 performing process in claim 9. Rejection of claim 1 or 9 is therefore incorporated herein.


Allowable Subject Matter
9.	Claims 5, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
10.	Prior art of record, Saitwal and Liu, neither discloses alone, not teaches in combination the claimed feature recited in claim 5 or 13, particularly a threshold for updating the background model with respect to radius and clarity of the input image.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661